It is true that the law requires a rescission to be made within a reasonable time. The question of reasonable time is usually one of fact. The surrounding circumstances and undisputed facts must be analyzed. Here the important and material period of time is from June 29 to November 13. During this period there were continual complaints from the buyer to the seller, who frequently sent its representatives to the buyer to make adjustments on the equipment.
In October the buyer showed indulgence to the seller, permitting the latter to leave the machines in place until after a laundrymen's convention to be held in Minneapolis in October. This was to the interest of the seller. The buyer's position during the period mentioned was unsatisfactory. It was using the machines. It needed *Page 185 
them. It was watchfully waiting for the seller to make good on its promises to make the machines work satisfactorily. The buyer could not throw the machines out until it bought others for installation. The trial court emphasized the fact that the buyer was continually using the machines. What else could it do? It would naturally be reluctant to buy others if defendant could and would cause these machines to do satisfactory work. To be hasty in throwing them out would probably precipitate litigation, and it seems to me that the plaintiff was doing the practical and wise thing in affording every opportunity to the seller to make the machines work, and if so, it was mutually beneficial. Any other course meant litigation. The buyer had reason to believe that the seller would do what it said it would. It was apparently trying to remedy the machines. The buyer should not have been held to have lost its right to rescind while standing by affording the seller opportunity to make necessary adjustments. In fact a seller who has been afforded such an opportunity should not be heard to claim that the buyer had not rescinded within a reasonable time.
The testimony is that the seller's Mr. Parker was in plaintiff's place of business almost daily to "see how we were getting along." Its Mr. Wilhelm promised that if the presses were not satisfactory he would take them back. He told the buyer he would "see to it that that was taken care of." He "started sending his engineers up to our laundry. Mr. Raynolds was up there several times, another gentleman, I don't know his name, who is supposed to be one of the engineers, was up to our plant several times, and they would spend there considerable time studying the machines and watching the operations to see what improvements could be made." Parker promised to replace the machines with newer models if necessary.
I am of the opinion that it was for the jury to pass upon the evidence and determine whether or not the buyer was lulled into delay by the seller's conduct. It seems to me that the question before us must be determined upon the evidence submitted in favor of the buyer and that it is not for us to decide from the evidence *Page 186 
"that the acts of defendant [the seller] in servicing the machines from time to time were only such as would ordinarily occur and be required, and were not such as to extend plaintiff's time in which to rescind."